Appellants did not seek attorney fees predicated upon bad faith, as such, and presented no evidence of bad faith. Accordingly, as the majority points out, attorney fees cannot be awarded under the ordinary bad faith exception to the "American Rule."
Appellants did seek attorney fees in the trial court upon an alleged violation of Civ. R. 11. The Ohio rule differs from the federal rule and places responsibility for the certification solely upon the attorney and not upon the party. In addition, Civ. R. 11 provides: "For a willful violation of this rule an attorney may be subjected to appropriate action." Appellants argue, and I tend to agree, that such "appropriate action" may include imposition, upon the attorney willfully violating the rule, of the responsibility to pay the attorney fees of the adverse party. However, in the trial court, appellants presented no evidence of a willful violation of Civ. R. 11 and did not expressly seek sanctions against appellee's attorneys (as opposed to appellee Buller himself).
The appeal to this court is not frivolous since a justiciable issue has been presented as to the construction of Civ. R. 11,i.e., whether attorney fees should be awarded automatically where summary judgment is granted to defendants solely upon factual issues, that is, demonstration by the defendants, without controversion, that the true facts differ from those alleged in the complaint.
Accordingly, I concur in the judgment.